Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board, filed June 22, 1970. There was substantial evidence to sustain the board’s finding that: “ On the evidence that for the specific period from the beginning of March, 1968 to June 3, 1968 claimant performed strenuous work in getting the business in operational condition, working long hours without a day off, and that on June 2, 1968, while carrying a basket of balls, he experienced chest pains, continued at work with recurring pain, and on June 3, 1968, while cutting grass, he experienced a severe pain and visited Dr. Kramer, and these activities, viewed as a whole were strenuous and arduous.” Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur.